Citation Nr: 1725082	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities.

2. Entitlement to service connection for bilateral hip disabilities.

3. Entitlement to service connection for a spine disability.

4. Entitlement to service connection for a right bicep disability.

5. Entitlement to service connection for a lung condition, including as secondary to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and provided testimony via videoconference before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded these matters in November 2011 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran does not have a disability of either knee, the hips, or the spine that manifested during service, manifested to a degree of 10 percent or more within one year of separation from service, or is otherwise related to service.

2. The Veteran's right bicep disability did not manifest during service and has not been shown to be related to service.

3. The Veteran does not have a lung disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral knee disabilities, bilateral hip disabilities, and a spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a bicep disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral knee disabilities, bilateral hip disabilities, a spine disability, a right bicep disability, and a lung disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A. Knees

The Veteran seeks service connection for bilateral knee disabilities.  Service treatment records, which include the entrance and separation examination, show no injury to either knee or complaints of knee symptoms.  The evaluation of the lower extremities was normal at entrance and separation from service.  Simply, service treatment records reflect no complaints of, treatment for, or a diagnosis related to the knees or any symptoms reasonably attributed thereto.  Therefore, no disability of either knee was noted in service, weighing against the claim.

Next, post-service evidence does not reflect knee symptomatology for many years after service discharge.  Specifically, the first indication of treatment of the knees is dated in June 2009 at which time the Veteran reported knee pain.  Arthritis of the knees was not identified until April 2015.  Thus, the medical records do not show that arthritis manifested to a degree of 10 percent or more within one year of separation from service.  Moreover, treatment records do not indicate a relationship between the bilateral knee disabilities and service.

Of record is the April 2015 VA examination report which includes an etiology opinion indicating that the Veteran's bilateral knee disability is less likely than not related to service.  The Board finds this opinion probative as the examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion with supporting rationale.  Specifically, the examiner found no nexus to connect the Veteran's arthritis of the knees to the heavy lifting performed as part of his labor-intensive military occupation of ordinance man/ordinance mechanic during military service.  The examiner observed that the Veteran never made a complaint related to his knees during military service, never sought medical care for this condition, was never treated for this condition, and was never diagnosed with this condition.  The examiner stated that the service treatment records, including the separation examination, are silent for any diagnosis or treatment for any bilateral knee injury or chronic knee problems.  

The examiner pointed out that there is no evidence of any care for bilateral knee complaints for more than 30 years since military discharge.  

The Veteran first reported complaints related to his knees about 15 years ago when he sought medical care.  Degenerative joint disease of the bilateral knees was diagnosed in April 2015 based on radiographic findings and the examiner found it most likely due to age-related changes.  The examiner pointed out that the Veteran's post-discharge occupation of auto body mechanic, which is a physical labor job with heavy lifting, repetitive bending or joint loading, for over 30 years is another significant risk factor for the development of degenerative joint disease of bilateral knees.  He also pointed out that genetics and obesity are risk factors for the development of degenerative joint disease.  In summary, the examiner found nothing to link the Veteran's bilateral knee degenerative joint disease, diagnosed 44 years after service, with any event, injury, or disease during military service.  

In support of the Veteran's claim is a statement from Dr. J.B., dated June 2013, which indicates that the Veteran has arthritis, especially of the knees and spine, that is temporally related to service.  However, Dr. J.B. did not provide rationale or address the Veteran's 30 years of employment in a strenuous profession.  Accordingly, the opinion has no probative value.

During his hearing before the Board, the Veteran testified that he injured his knees during service due to continuous stress on his body from lifting heavy weaponry.  He stated that at one point, he and four others were moving a 2000 pound bomb.  One man passed out, leaving the Veteran to carry his portion of the weight.  He did not seek treatment or report the incident.  

The Board has considered the Veteran's report of having bilateral knee pain since 1968 and finds he is competent to report such pain.  ."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  However, pain alone, without underlying pathology, is generally insufficient to suffice as a compensable disability.  

Moreover, while the Veteran is competent to report his pain, the Board finds his complaints not accurate as he did not report knee pain during service or at separation from service.  Further, he did not seek treatment or report knee symptomatology for many years after service and reported it after serving 30 years in a labor intensive job.  Thus, the Board finds his complaints of having bilateral knee pain since service not credible.

Even assuming his complaints of having bilateral knee pain since service are accurate, the Veteran is not competent to link his chronic pain to arthritis of the knees because arthritis cannot be readily observed by laypersons.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Arthritis requires specialized knowledge and testing to diagnose, and in this case, was not diagnosed until 2015.  As such, the Board finds that the separation examination report showing no defects at the time of separation from service to be more probative than the Veteran's statements that he experienced bilateral knee pain stemming from service which later manifested into arthritis.  While the Veteran has claimed pain in the knees either on his self-reports of medical health or to treating physicians, VA treatment records are silent for any diagnoses of left or right knee disease or any notations of pathology underlying the Veteran's complaints of pain until 2015, approximately 44 years since separation from service, when the evidence first demonstrates abnormal knee pathology upon X-ray studies.  

The Veteran, while competent to state that he has had ongoing knee pain, is not competent to diagnose an underlying disease or pathology such as arthritis or the onset of such disease process.  The Board finds that the various examination reports, as evaluated and completed by a medical professional, both during service and thereafter, to be more probative evidence than the Veteran's assertions of continuity and chronicity of his bilateral knee disability.

Based on the foregoing, the Board finds that service connection for a bilateral knee disability is not warranted.  The evidence does not show complaints or treatment during or at separation from service; treatment or diagnosis of arthritis within one year of separation from service; credible complaints of bilateral knee pain since service attributable to arthritis; or a direct nexus between service and later diagnosed arthritis of the knees.  Consequently, the claim must be denied.

B. Hips

The Veteran seeks service connection for bilateral hip disabilities.  Treatment records show diagnosis of degenerative joint disease and trochanteris pain syndrome; however, the evidence does not show a nexus between the disability and service.

The service treatment records, which include the entrance and separation examination, show no injury to either hip or complaints of symptoms.  The evaluation of the lower extremities was normal at both entrance and separation from service.  Simply stated, service treatment records reflect no complaints of, treatment for, or a diagnosis related to the hip or any symptoms reasonably attributed thereto.  Therefore, no chronic disability of either hip was noted in service, weighing against the claim.

Next, post-service evidence does not reflect symptomatology of the hips for many years after service discharge.  A magnetic resonance imaging (MRI) report dated September 2008 shows report of bilateral hip pain.  X-rays completed in March 2009 showed minimal degenerative changes of the hips.  Thus, the medical records do not show that arthritis manifested to a degree of 10 percent or more within one year of separation from service.  Moreover, treatment records do not indicate a relationship between the bilateral hip disabilities and service.

In support of the Veteran's claim is a statement from Dr. J.B., dated June 2013, which indicates that the Veteran has arthritis, especially of the knees and spine, that is temporally related to service.  However, Dr. J.B. did not provide rationale or address the Veteran's 30 years of employment in a strenuous profession.  Accordingly, the opinion has no probative value.

During his hearing before the Board, the Veteran testified that he injured his hips during service due to continuous stress on his body from lifting heavy weaponry.  He stated that at one point, he and four others were moving a 2000 pound bomb.  One man passed out, leaving the Veteran to carry his portion of the weight.  He did not seek treatment or report the incident.

Of record is the April 2015 VA examination report which includes an etiology opinion indicating that the Veteran's bilateral hip disabilities are less likely than not related to service.  The Board finds this opinion probative as the examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion with supporting rationale.  Specifically, the examiner found no nexus to connect the Veteran's hip disabilities to the heavy lifting performed as part of his labor-intensive military occupation of ordinance man/ordinance mechanic during military service.  The examiner observed that the Veteran never made a complaint related to his hips during military service, never sought medical care for this condition, was never treated for this condition, and was never diagnosed with this condition.  The examiner stated that the service treatment records, including the separation examination, are silent for any diagnosis or treatment for any bilateral hip injury or chronic hip problems.  The examiner pointed out that there is no evidence of any care for bilateral hip complaints for more than 30 years since military discharge.  The Veteran first reported complaints related to his hips about 15 years ago when he sought medical care.  Degenerative joint disease of the hips was diagnosed in March 2009 based on radiographic findings and the examiner found it most likely due to age-related changes.  The examiner pointed out that the Veteran's post-discharge occupation of auto body mechanic for over 30 years is another significant risk factor for the development of degenerative joint disease of the hips.  He also pointed out that genetics and obesity are risk factors for the development of degenerative joint disease.  In summary, the examiner found nothing to link the Veteran's bilateral hip degenerative joint disease with any event, injury, or disease during military service.  

Regarding the bilateral hip trochanteric bursitis, the examiner opined that it is due to inflammation of bursa surrounding greater trochanter of femur bone and is most likely caused by or a result of repetitive stress or friction, hip injury/trauma, degenerative arthritis of the lumbar spine, gait abnormalities due to lumbosacral spine condition or knee arthritis, obesity, occupation including military service involving heavy lifting during labor-intensive duties over four years from 1967-1971, occupation including post-military service involving physical labor as an auto body mechanic for over 30 years, thus making it less likely than not (less than 50 percent probability) that the Veteran's bilateral hip trochanteric bursitis is caused by or a result of heavy lifting or labor-intensive duties during military service alone as compared with the other etiologies whose aggregate is more likely than not (greater than 50 percent probability) contributory.

The Board has considered the Veteran's report of having bilateral hip pain since 1968 and finds he is competent to report such pain.  ."  See Barr, 21 Vet. App. at 308-09.  While the Veteran is competent to report his pain, the Board finds his complaints not credible as he did not report hip pain during service or at separation from service.  Further, he did not seek treatment or report hip symptomatology for many years after service and only after his 30 year career in a labor intensive occupation.  Thus, the Board finds his complaints of having bilateral hip pain since service not credible.

Even assuming his complaints of having bilateral hip pain since service are credible, the Veteran is not competent to link his chronic pain to arthritis of the hips or trochanteric bursitis because the etiology and existence of these conditions cannot be readily observed by laypersons.  As such, the Board finds that the separation examination report showing no defects at the time of separation from service to be more probative than the Veteran's statements that he experienced bilateral hip pain stemming from service which later manifested into arthritis and trochanteric bursitis.  While the Veteran has claimed pain in the hips either on his self-reports of medical health or to treating physicians, VA treatment records are silent for any diagnoses of left or right hip disease or any notations of pathology underlying the Veteran's complaints of pain until 2009, approximately 38 years since separation from service, when the evidence first demonstrates abnormal hip pathology upon X-ray studies.  

The Veteran, while competent to state that he has had ongoing hip pain, is not competent to diagnose an underlying disease or pathology such as arthritis or trochanteric bursitis or the onset of such disease processes.  The Board finds that the various examination reports, as evaluated and completed by a medical professional, both during service and thereafter, to be more probative evidence than the Veteran's assertions of continuity and chronicity of his bilateral hip disability.

Based on the foregoing, the Board finds that service connection for a bilateral hip disability is not warranted.  The evidence does not show complaints or treatment during or at separation from service; treatment or diagnosis of arthritis within one year of separation from service; credible complaints of bilateral hip pain since service attributable to arthritis or trochanteric bursitis; or a direct nexus between service and later diagnosed arthritis and trochanteric bursitis of the hips.  Consequently, the claim must be denied.

C. Spine

The Veteran seeks service connection for a spine disability.  Treatment records show current disabilities, including degenerative disc disease, degenerative joint disease, and spinal stenosis.  However, the evidence does not show a nexus between his current disabilities and service.  Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the spine or any symptoms reasonably attributed thereto.  The clinical examination of the spine was normal at separation from service.  Therefore, no chronic spine disability was noted in service.

Next, post-service evidence does not reflect low back symptomatology for many years after service discharge, weighing against a finding of service connection based on continuity of symptomatology.  Treatment records from the SCC, Inc., dated October 2005, show the Veteran reported joint and back pain on his medical history form.  On another October 2005 record, the provider documented a one year history of back pain.  Thus, records indicate that his pain manifested in 2004, or approximately 33 years after separation from service.

During his hearing before the Board, the Veteran testified that he injured his spine during service due to continuous stress on his body from lifting heavy weaponry.  He stated that at one point, he and four others were moving a 2000 pound bomb.  One man passed out, leaving the Veteran to carry his portion of the weight.  He did not seek treatment or report the incident.

Of record is the April 2015 VA examination report which includes an etiology opinion indicating that the Veteran's spine disabilities are less likely than not related to service.  The Board finds this opinion probative as the examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion with supporting rationale.  Specifically, the examiner found no nexus to connect the Veteran's spine disabilities to the heavy lifting performed as part of his labor-intensive military occupation of ordinance man/ordinance mechanic during military service.  The examiner observed that the Veteran never made a complaint related to his spine during military service, never sought medical care for this condition, was never treated for this condition, and was never diagnosed with this condition.  The examiner stated that the service treatment records, including the separation examination, are silent for any diagnosis or treatment for any spine injury or chronic back problems.  The examiner pointed out that there is no evidence of any care for back complaints for more than 30 years since military discharge.  The Veteran first reported complaints related to his spine about 15 years ago when he sought medical care.  Degenerative joint and disc disease and spinal stenosis were diagnosed in 2008 based on radiographic findings and the examiner found it most likely due to age-related changes.  The examiner pointed out that the Veteran's post-discharge occupation of auto body mechanic for over 30 years is another significant risk factor for the development of his disabilities.  He also pointed out that genetics and obesity are risk factors for the development of degenerative joint disease.  In summary, the examiner found nothing to link the Veteran's spine disabilities with any event, injury, or disease during military service.

The Board has considered the Veteran's lay statements alleging injury during service and continuity of symptoms since that time.  However, the Board finds his statements have been inconsistent, thus weighing against a finding of credibility.  For example, in February 2008, the Veteran reported that he had sporadic symptoms that he thought had started during service with heavy lifting.  See treatment records, Riverhills Healthcare, Inc.  On the other hand, a June 2008 treatment record shows the Veteran reported a history of back pain spanning only three or four years.  One month later, in July 2008, the Veteran reported that he has suffered chronic low back pain since service.  Thus, his inconsistent reports regarding the manifestation of his back pain weigh against a finding of credibility.

Even assuming his statements alleging back pain since service are credible, the Veteran is not competent to identify the underlying pathology of his pain because the etiology and existence of these conditions cannot be readily observed by laypersons.  Diagnoses such as degenerative disc and joint disease and spinal stenosis require testing and medical expertise to identify.  As such, the Board finds that the separation examination report showing no defects at the time of separation from service to be more probative than the Veteran's statements that he experienced back pain stemming from service which later manifested into degenerative joint and disc disease and spinal stenosis.  While the Veteran has claimed back pain either on his self-reports of medical health or to treating physicians, VA treatment records are silent for any diagnoses or disease or any notations of pathology underlying the Veteran's complaints of pain until 2005, approximately 34 years since separation from service.  The Veteran, while competent to state that he has had ongoing back pain, is not competent to diagnose an underlying disease or pathology such as degenerative joint and disc disease and spinal stenosis or the onset of such disease processes.  The Board finds that the various examination reports, as evaluated and completed by a medical professional, both during service and thereafter, to be more probative evidence than the Veteran's assertions of continuity and chronicity of his spine disability.

Based on the foregoing, the Board finds that service connection for a spine disability is not warranted.  The evidence does not show complaints or treatment during or at separation from service; treatment or diagnosis of arthritis within one year of separation from service; credible complaints of spine pain since service attributable to degenerative joint and disc disease and spinal stenosis; or a direct nexus between service and later diagnosed degenerative joint and disc disease and spinal stenosis.  Consequently, the claim must be denied.

D. Right Bicep

The Veteran seeks service connection for residuals of a torn right bicep muscle.  Service treatment records which include the entrance and separation examination, show no indication of a right bicep disability.  The evaluation of the upper extremities was normal at both entrance and separation from service.  No complaints or treatment related to the right bicep muscle was noted during service.

The Veteran has reported to medical providers and testified before the Board that he tore his right bicep during service while lifting heavy weaponry.  He stated that at one point, he and four others were moving a 2000 pound bomb.  One man passed out, leaving the Veteran to carry his portion of the weight resulting in the tear.  He did not seek treatment or report the incident.

Records from the Social Security Administration (SSA) show report of right biceps pain in November 2008.

The Veteran had a VA examination in April 2015.  For the same reasoning as stated above concerning the knees, hips, and back, the examiner found it less likely than not (less than 50 percent probability) that the torn right bicep injury was incurred in or caused by heavy lifting performed as part of his labor-intensive military occupation of ordinance man/ordinance mechanic during military service since (a) there is no nexus by which to link these conditions. 

The Board has considered the Veteran's lay statements alleging injury to the right biceps muscles during service and continuity of symptoms since that time.  While the Veteran is competent to report his pain, the Board finds his complaints not credible as he did not report the injury during service or at separation from service.  Further, he did not seek treatment or report symptomatology for many years after service and reported it only after his 30 year career in a labor intensive occupation.  Thus, the Board finds his complaints of having a torn right bicep muscle since service not credible.

Even assuming his statements are credible, the Veteran is not competent to identify the underlying pathology of his pain because the etiology and existence of these conditions cannot be readily observed by laypersons.  Diagnoses such as torn muscles require testing and medical expertise to identify.  As such, the Board finds that the separation examination report showing no defects at the time of separation from service to be more probative than the Veteran's statements that he experienced a tear of the right biceps muscles during service.  While the Veteran has claimed having a torn biceps muscle either on his self-reports of medical health or to treating physicians, VA treatment records are silent for any diagnoses or disease or any notations of pathology underlying the Veteran's complaints of pain until 2008, approximately 37 years since separation from service.  The Board finds that the various examination reports, as evaluated and completed by a medical professional, both during service and thereafter, to be more probative evidence than the Veteran's assertions of continuity and chronicity of his disability.

Based on the foregoing, the Board finds that service connection for a right biceps disability is not warranted.  The evidence does not show complaints or treatment during or at separation from service; credible complaints of pain since service attributable to right biceps tear; or a direct nexus between service and later diagnosed right biceps tear.  Consequently, the claim must be denied.

E. Lung

The Veteran seeks service connection for a lung condition, to include as secondary to asbestos exposure.  However, service connection is not warranted in this case.  Specifically, the evidence does not show a diagnosis of a current lung condition.  At most, the Veteran was treated during service in 1969 for spontaneous pneumothorax However, the condition improved and the evaluation of the lungs was normal at separation from service.

A VA examination was conducted in April 2015; however, after reviewing the evidence and conducting a physical examination of the Veteran, the examiner found no pathology or diagnosis of any chronic respiratory condition.  The examiner stated that the Veteran's spontaneous pneumothorax had resolved without residuals with no evidence of recurrence.  

Without a current diagnosis, service connection for a lung disability cannot be granted.  Accordingly, the appeal is denied. 

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has been satisfied.  The RO obtained service treatment records, VA treatment records, private treatment records and records from the SSA.  The Veteran submitted statements, copies of treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Board finds that no prejudicial error has been committed in discharging the VLJ's duties under § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned.  The undersigned also explained the issues on appeal to the Veteran.  There is no indication that any missing or outstanding evidence exists that might provide additional support for the claims.  In light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the VLJ's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498.

The Board remanded these matters in November 2011 for additional development, which has been substantially completed.  See Stegall, 11 Vet. App. 268.  

Additionally, the appellant was afforded VA medical examinations in April 2015.  The examiner reviewed the claims file, examined the Veteran, and provided etiology opinions supported by rationale.  Therefore, the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a spine disability is denied.

Service connection for a torn bicep disability is denied.

Service connection for a lung disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


